Exhibit 10.6

SHARED SERVICES AGREEMENT

This Shared Services Agreement (this “Agreement”) is made and entered into as of
the 28th day of May, 2008, by and between ED & F Man Holdings Ltd., a limited
company organized under the laws of England and Wales (individually and
collectively with its Affiliates, “Man”), and Westway Group, Inc., formerly
known as Shermen WSC Acquisition Corp., a Delaware corporation (individually and
collectively with its Affiliates, “Westway”).

R E C I T A L S

WHEREAS, Man transferred its worldwide bulk liquid terminaling and North
American liquid animal feed manufacturing and distribution businesses and
related business assets (collectively, the “Business”) to Westway pursuant to
the terms and conditions of that Transaction Agreement dated November 25, 2008
(the “Transaction Agreement”);

WHEREAS, prior to such transfer, Man and the Business, as affiliated entities,
shared executive office space and certain administrative services and allocated
the cost of such services among them on a rational basis;

WHEREAS, following such transfer, the Business relies upon certain services, the
physical and human resources for the provision of which remain with Man; and Man
relies upon certain services, the physical and human resources for the provision
of which have been transferred to Westway;

WHEREAS, Section 4.2 of the Transaction Agreement provides that, on the Closing
Date, Man and Westway shall execute and deliver a shared services agreement,
pursuant to which Man will make available to Westway certain services and
Westway will make available to Man certain services, on a basis substantially
consistent with the parties’ recent historical practice and for a price equal to
the providing party’s Fully Allocated Cost of the service (which shall be
substantially similar to that reflected with respect to such services in the
financial statements specified in Section 5.5 of the Transaction Agreement); and

WHEREAS, Westway desires to obtain certain services from Man for the purpose of
enabling Westway to manage an orderly transition in its operation of the
Business and retain the benefit of operational efficiencies created by the
sharing of such services; and Man desires to obtain certain services from
Westway for the purpose of enabling Man to retain the benefit of operational
efficiencies created by the sharing of such services;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

AGREEMENT

 

1. DEFINITIONS

1.1 “Business” shall have the meaning set forth in the first recital of this
Agreement.



--------------------------------------------------------------------------------

1.2 “Fully Allocated Cost” shall mean, with respect to any product or service,
the cost of all labor (including, without limitation, the cost of all employment
taxes and benefits), overhead, services, and materials expenditures allocated
(on a rational basis substantially consistent with the methodology described for
such Service on the schedule hereto describing such Service and, to the extent
not inconsistent, with recent historical practice of Man and the Business as
reflected in the financial statements specified in Section 5.5 of the
Transaction Agreement), without markup, to such product or service. The cost of
any and all labor allocable to a product or service will include a charge of 20%
of the base salary of such labor to account for bonuses payable, and any and all
actual bonuses payable to such employees will be excluded from the calculation
of Fully Allocated Cost.

1.3 “Man Services” shall mean the NA Tax Services, ROW Tax Services, ROW HR
Services, ROW MIS Services, ROW Accounting Support Services, ROW HSEQ Services,
ROW Other Corporate Services, and ROW Office Services.

1.4 “NA Accounting Support Services” shall mean, with respect to the purchase
and sale of products to third parties from North America, financial and
accounting support, recordkeeping, customer billing and collections, order
processing, accounts payable processing, and preparing and reporting of monthly
estimates and results, as further specified in Schedule 1.4.

1.5 “NA HR Services” shall mean the services of the internal human resources
department and staff located in North America, as provided to Man and the
Business in accordance with recent historical practice, as further specified in
Schedule 1.5.

1.6 “NA HSEQ Services” shall mean the services of the Health, Safety,
Environmental, and Quality Department and staff located in North America, as
provided to Man and the Business in accordance with recent historical practice,
as further specified in Schedule 1.6.

1.7 “NA Insurance Services” shall mean the services of the insurance department
and staff located in North America, as provided to Man and the Business in
accordance with recent historical practice, as further specified in
Schedule 1.7.

1.8 “NA MIS Services” shall mean all computer and data-processing services and
support provided to Man and the Business in North America in accordance with
recent historical practice, as further specified in Schedule 1.8.

1.9 “NA Office Services” shall mean the office space, reception, parking, and
related services located in North America, as further specified in Schedule 1.9.

1.10 “NA Tax Services” shall mean the services of the internal tax department
and staff in North America, as provided to Man and the Business in accordance
with recent historical practice, as further specified in Schedule 1.10.

1.11 “Other Services” shall mean, with respect to Services provided by Westway,
Services that are not Westway Services; and, with respect to Services provided
by Man, Services that are not Man Services.

 

- 2 -



--------------------------------------------------------------------------------

1.12 “Rationalization Expenses” shall mean the net expenses incurred by a
Service Provider pursuant to this Agreement directly resulting from the
termination of such Service and disposition of human and physical resources no
longer required due to the termination of such Service, including without
limitation the severance costs relating to the termination of employees no
longer required to provide such Service, but net of any proceeds from the
disposition of any physical assets used in the provision of such Service.

1.13 “ROW Accounting Support Services” shall mean, with respect to the purchase
and sale of products and services to third parties from outside of North
America, financial and accounting support, recordkeeping, customer billing and
collections, order processing, accounts payable processing, and preparing and
reporting of monthly estimates and results, as further specified in
Schedule 1.13.

1.14 “ROW HR Services” shall mean the services of the internal human resources
department and staff located outside North America, as provided to Man and the
Business in accordance with recent historical practice, as further specified in
Schedule 1.14.

1.15 “ROW HSEQ Services” shall mean the services of the Health, Safety,
Environmental, and Quality Department and staff located outside North America,
as provided to Man and the Business in accordance with recent historical
practice, as further specified in Schedule 1.15.

1.16 “ROW Insurance Services” shall mean the services of the insurance
department and staff located outside North America, as provided to Man and the
Business in accordance with recent historical practice, as further specified in
Schedule 1.16.

1.17 “ROW MIS Services” shall mean all telecommunication, computer and
data-processing services and support provided to Man and the Business outside
North America in accordance with recent historical practice, as further
specified in Schedule 1.17.

1.18 “ROW Office Services” shall mean the office space, reception, parking, and
related services located outside North America, as further specified in
Schedule 1.18.

1.19 “ROW Other Corporate Services” shall mean the employee administrative
services, legal advisory services, and treasury management services located
outside North America, as further specified in Schedule 1.19.

1.20 “ROW Tax Services” shall mean the services of the internal tax department
and staff outside North America, as provided to Man and the Business in
accordance with recent historical practice, as further specified in
Schedule 1.20.

1.21 “Service Provider” shall mean the party providing a particular Service
pursuant to this Agreement.

1.22 “Service Recipient” shall mean the party receiving a particular Service
pursuant to this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

1.23 “Services” shall mean all services provided pursuant to this Agreement,
individually and collectively.

1.24 “Westway Services” shall mean the NA HR Services, NA MIS Services, NA
Accounting Support Services, NA HSEQ Services, NA Insurance Services, and NA
Office Services.

Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the Transaction Agreement.

 

2. PROVISION OF SERVICES

2.1 Scheduled Services. Subject to Article 7 hereof, Man will provide to Westway
the Man Services, and Westway will provide to Man the Westway Services,
commencing with the date hereof and continuing until terminated in accordance
with Section 7 hereof. It is understood by the parties that the quantity of
Services to be provided under this Section 2.1 shall be substantially consistent
with recent historical practice. Where the quantity of Services to be provided
to either party is greater than an amount that is substantially consistent with
recent historical practice, the party providing such Services reserves the right
(after so advising the other party) to utilize third-party providers to provide
the Services.

2.2 Unscheduled Services. Man will employ its commercially reasonable efforts to
provide such Other Services to Westway as are reasonably requested by Westway.
Westway will employ its commercially reasonable efforts to provide such Other
Services to Man as are reasonably requested by Man. Other Services provided by
one party to the other will be charged based upon the Fully Allocated Cost of
such Services based upon actual hours worked, unless otherwise agreed, which
agreement shall be pursued in good faith by both parties.

2.3 Consent of Third Parties. The parties’ obligation to deliver any Service
described in this Agreement is conditional upon such party’s obtaining the
consent, where necessary, of any relevant third party provider, provided,
however, that if such consent cannot be obtained, the parties shall use their
respective commercially reasonable best efforts to arrange for alternative
methods of delivering such Service. For the avoidance of doubt, the party
responsible for delivering a particular Service will be responsible for
obtaining any required licenses or consents necessary to deliver such Service.
Notwithstanding anything herein to the contrary, nothing in this Agreement shall
affect Man’s and its affiliates’ obligations to obtain consents pursuant to, and
in accordance with, the Transaction Agreement.

2.4 Financial Reporting. With respect to NA Accounting Support Services provided
by Westway to Man and ROW Accounting Support Services provided by Man to
Westway, all Accounting Support Services and access to accounting information
and systems shall be provided, on a time schedule and in a manner consistent
with recent historical practice. All third-party invoices, financial reports and
accounting information shall be in substantially the form currently provided.

 

- 4 -



--------------------------------------------------------------------------------

3. PRICING, BILLING AND PAYMENT

3.1 Fees. All Services will be charged to and payable by recipient of such
Services at the Fully Allocated Cost of such Service.

3.2 Payment. Charges for Services shall be billed monthly by the Service
Provider and shall be payable by the Service Recipient on the fifteenth day of
the month following the month in which such Services are rendered.

3.3 Misdirected Funds. Each party will remit to the other any misdirected funds
such other party that it collects, without set-off for charges for Services.

 

4. WARRANTY, LIABILITY AND INDEMNITY

4.1 Standard of Service. The parties shall provide Services to one another in a
manner consistent with the manner they have heretofore been provided. Neither
party makes any other warranties, express or implied, with respect to the
Services to be provided by such party hereunder.

4.2 Limitation of Liability. The maximum liability of the Service Provider to,
and the sole remedy of, the Service Recipient for breach of this Agreement or
otherwise with respect to Services is a refund of the price paid for the
particular Service or, at the option of Service Recipient, a redelivery (or
delivery) of the Service, unless the breach arises out of the gross negligence
or willful failure of performance of the Service Provider. In no event shall
either party be liable to the other for any consequential, punitive or special
damages arising out of this Agreement, whether resulting from negligence or
otherwise.

4.3 Indemnity.

(a) Man agrees to indemnify and hold Westway harmless from any damages, loss,
cost or liability (including legal fees and expenses and the cost of enforcing
this indemnity) arising out of or resulting from a third-party claim regarding
Man’s performance, purported performance or nonperformance of this Agreement
(whether arising out of Man’s negligence, intentional misconduct, or otherwise),
provided, however, that Man will not indemnify Westway to the extent that such
third-party claim directly arises out of or results from Westway’s performance,
purported performance or nonperformance of this Agreement (whether arising out
of Westway’s negligence, intentional misconduct, or otherwise).

(b) Westway agrees to indemnify and hold Man harmless from any damages, loss,
cost or liability (including legal fees and expenses and the cost of enforcing
this indemnity) arising out of or resulting from a third-party claim regarding
Westway’s performance, purported performance or nonperformance of this Agreement
(whether arising out of Westway’s negligence, intentional misconduct, or
otherwise), provided, however, that Westway will not indemnify Man to the extent
that such third-party claim directly arises out of or results from Man’s
performance, purported performance or nonperformance of this Agreement (whether
arising out of Man’s negligence, intentional misconduct, or otherwise).

 

- 5 -



--------------------------------------------------------------------------------

5. FORCE MAJEURE

Either party shall be temporarily excused from performance under this Agreement
if any force majeure, including but not limited to disaster, fire, war, civil
commotion, strike, labor shortage, slowdown, or the unavailability of labor,
governmental regulation, energy shortage, or other occurrence beyond the
reasonable control of such party should have happened and made it impossible for
such party to perform its obligations under this Agreement. Under such
circumstances, performance under this Agreement that relates to the delay shall
be suspended for the duration of the delay, provided that the party so affected
resumes the performance of its obligations with due diligence as soon as
practicable after the effects of such event have been alleviated and provided
that no such event shall relieve either party from any of its payment
obligations hereunder. In case of any such suspension, the parties shall use
their best efforts to overcome the cause and effect of such suspension, but in
no event shall either party be required to settle any litigation, strike,
lockout or other labor difficulty contrary to its best interests in its sole
discretion. The provisions of this Section 5 will not excuse any failure to pay,
or delay the time for payment of, any sum of money owing pursuant to this
Agreement.

 

6. PROPRIETARY INFORMATION AND RIGHTS

6.1 Confidentiality. Each party acknowledges that the other possesses, and will
continue to possess, information that has been created, discovered or developed
by them and/or in which property rights have been assigned or otherwise conveyed
to them, which information has commercial value and is not in the public domain.
The proprietary information of each party will be and remain the sole property
of such party and its assigns. Each party shall use the same degree of care that
it normally uses to protect its own proprietary information to prevent the
disclosure to third parties of information that has been identified as
proprietary by written notice to such party from the other party. Neither party
shall make any use of the information on the other which has been identified as
proprietary except as contemplated or required by the terms of this Agreement.
Notwithstanding the foregoing, this Section 6 shall not apply to any information
that a party can demonstrate: (a) was, at the time of disclosure to it, in the
public domain through no fault of such party; (b) was received after disclosure
to it from a third party who had a lawful right to disclose such information to
it; or (c) was independently developed by the receiving party.

6.2 Nonsolicitation of Employees. Each party, on behalf of itself and its
affiliates, agrees not to, directly or indirectly, (a) induce or attempt to
induce any employee of the other party or its affiliates (individually and
collectively, the “Employer”) to leave the employ of the Employer; (b) in any
way interfere with the relationship between the Employer and any of its
employees; (c) employ or otherwise engage (as an employee, independent
contractor or otherwise) any current or former employee of the Employer within
six months following such employee’s separation from employment of the Employer;
or (d) induce or attempt to induce any customer, supplier, licensee or other
person to cease doing business with the other party or its affiliates or in any
way interfere with the relationship between any such customer, supplier,
licensee or other business entity and the other party or its affiliates.

 

- 6 -



--------------------------------------------------------------------------------

7. TERMINATION

7.1 Master Agreement. This is a master agreement and shall be construed as a
separate and independent agreement for each and every group of Services
individually defined in Section 1 of this Agreement (e.g. NA HR Services, ROW
MIS Services, etc.). Any termination of this Agreement with respect to any such
group of Services shall not terminate this Agreement with respect to any other
group of Services then being provided pursuant to this Agreement.

7.2 Termination.

(a) Any one or more of the Man Services may be terminated (i) upon mutual
agreement of Westway and Man, (ii) at Westway’s option, effective as of any date
following the first anniversary of the date of this Agreement, upon at least one
hundred eighty (180) days’ advance notice to Man, or (iii) at Man’s option,
effective as of any date following the first anniversary of the date of this
Agreement, upon at least one hundred eighty (180) days’ advance notice to
Westway. All accrued and unpaid charges for Man Services shall be due and
payable upon termination of this Agreement with respect to such Services.

(b) Any one or more of the Westway Services may be terminated (i) upon mutual
agreement of Westway and Man, (ii) at Man’s option, effective as of any date
following the first anniversary of the date of this Agreement, upon at least one
hundred eighty (180) days’ advance notice to Westway, or (iii) at Westway’s
option, effective as of any date following the first anniversary of the date of
this Agreement, upon at least one hundred eighty (180) days’ advance notice to
Man. All accrued and unpaid charges for Westway Services shall be due and
payable upon termination of this Agreement with respect to such Services.

7.3 Termination Due to Breach.

(a) Upon thirty (30) days’ written notice, Man may terminate this Agreement with
respect to any Service or, at its option, suspend performance of its obligations
with respect thereto, in either case in the event of the failure of Westway to
pay any invoice with respect to such Service within thirty (30) days of the
receipt of such invoice or upon any other material breach by Westway of this
Agreement with respect to such Service, unless (i) Westway is disputing the
invoice in good faith and has paid, or does pay within the thirty (30) day
notice period, all amounts not in dispute or (ii) Westway shall have paid the
invoice or cured such breach within the thirty (30) day notice period. Man’s
rights to terminate this Agreement pursuant to this paragraph are in addition to
any other rights Man may have (to damages or otherwise) pursuant to applicable
law with respect to such breach.

(b) Upon thirty (30) days’ written notice, Westway may terminate this Agreement
with respect to any Service or, at its option, suspend performance of its
obligations with respect thereto, in either case in the event of the failure of
Man to pay any invoice with respect to such Service within thirty (30) days of
the receipt of such invoice or upon any other material breach by Man of this
Agreement with respect to such

 

- 7 -



--------------------------------------------------------------------------------

Service, unless (i) Man is disputing the invoice in good faith and has paid, or
does pay within the thirty (30) day notice period, all amounts not in dispute or
(ii) Man shall have paid the invoice or cured such breach within the thirty
(30) day notice period. Westway’s rights to terminate this Agreement pursuant to
this paragraph are in addition to any other rights Westway may have (to damages
or otherwise) pursuant to applicable law with respect to such breach.

7.4 Continuing Obligation. Following any termination of this Agreement with
respect to any one or more Service, each party shall cooperate in good faith
with the other to transfer and/or retain all records, prepare and file tax
returns and take all other actions necessary to (a) provide each party and their
respective successors and assigns with sufficient information in the form
requested by such party, or their respective successors and assigns, as the case
may be, to make alternative service arrangements substantially consistent with
those contemplated by this Agreement with respect to the terminated Service, and
(b) reduce any and all costs to both parties as a result of the termination of
this Agreement with respect to any one or more Service, including, without
limitation, any Rationalization Expenses.

7.5 Liability for Rationalization Expenses.

(a) In the event that this Agreement is terminated with respect to any Man
Service (i) by Westway pursuant to Section 7.2(a)(ii) or (ii) by Man pursuant to
Section 7.3(a), Westway will reimburse Man for all reasonable Rationalization
Expenses directly related to such termination. Man will notify Westway of any
employees that Man intends to terminate as a result of the termination of any
Man Service, and Westway will, notwithstanding the provisions of Section 6.2
hereof, have the right to hire such terminated employee. If Westway elects to
hire such employee, Man and Westway will work together in good faith to limit
the Rationalization Expenses resulting from the termination of such employee by
Man.

(b) In the event that this Agreement is terminated with respect to any Westway
Service (i) by Man pursuant to Section 7.2(b)(ii) or (ii) by Westway pursuant to
Section 7.3(b), Man will reimburse Westway for all reasonable Rationalization
Expenses directly related to such termination. Westway will notify Man of any
employees that Westway intends to terminate as a result of the termination of
any Westway Service, and Man will, notwithstanding the provisions of Section 6.2
hereof, have the right to hire such terminated employee. If Man elects to hire
such employee, Man and Westway will work together in good faith to limit the
Rationalization Expenses resulting from the termination of such employee by
Westway.

 

8. NO IMPLIED ASSIGNMENTS OR LICENSES

Nothing in this Agreement is to be construed as an assignment or grant of any
right, title or interest in any trademark, copyright, design or trade dress,
patent right or other intellectual or industrial property right.

 

- 8 -



--------------------------------------------------------------------------------

9. RELATIONSHIP OF PARTIES

The parties are independent contractors under this Agreement. Except as
expressly set forth herein, neither party has the authority to, and each party
agrees that it shall not, directly or indirectly contract any obligations of any
kind in the name of or chargeable against the other party without such party’s
prior written consent.

 

10. ASSIGNMENT AND DELEGATION

Neither party to this Agreement may assign any of its rights or obligations
under this Agreement without the prior written consent of the other party
hereto.

 

11. NOTICES

All notices or other communications hereunder shall be deemed to have been duly
given and made if in writing and (a) if served by personal delivery upon the
party for whom it is intended, on the day so delivered; (b) if mailed by
registered or certified mail, return receipt requested, on the third business
day following such mailing; (c) if deposited for delivery by a reputable courier
service, on the business day following deposit with such courier; or (d) if sent
by electronic facsimile transmission, on the day the facsimile is transmitted
electronically, or if not a business day, the next succeeding business day to
the person at the address set forth below, or such other address as may be
designated in writing hereafter, in the same manner, by such person:

 

If to Man, to:     With a copy to: Mr. A. Whitfield Huguley, IV     Mr.  

 

ED&F Man Liquid Products Corporation    

 

365 Canal Street, Suite 2900    

 

New Orleans, LA 70130    

 

   

 

Telephone: (504) 525-9741     Fax:  

 

    Telephone:  

 

    Fax:  

 

If to Westway, to:     With a copy to: Mr. Peter Harding     Mr.  

 

Westway Group, Inc.    

 

365 Canal Street, Suite 2900    

 

New Orleans, LA 70130    

 

   

 

Telephone: (504) 525-9741     Fax:  

 

    Telephone:  

 

      Fax:  

 

 

- 9 -



--------------------------------------------------------------------------------

12. ENTIRE AGREEMENT

This Agreement, including the Schedules, together with the Transaction
Agreement, contains the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
oral or written, with respect to such matters.

 

13. PARTIES IN INTEREST

This Agreement shall inure to the benefit of and be binding upon the parties and
their respective successors and permitted assigns. Nothing in this Agreement,
express or implied, is intended to confer upon any Person other than Man or
Westway or their respective successors or permitted assigns any rights or
remedies under or by reason of this Agreement.

 

14. GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
Louisiana, without regard to its conflict of law provisions.

 

15. THIRD—PARTY BENEFICIARIES.

This Agreement is for the sole benefit of Man and Westway and no third—party is
intended to be a beneficiary of this Agreement.

 

16. RESOLUTION OF DISPUTES

Any controversy or claim arising out of or relating to this Agreement or the
breach of any provision hereof shall be referred to three (3) arbitrators in New
Orleans, Louisiana, one appointed by Man, one appointed by Westway, and the
third appointed by the two so chosen. The decision of any two of the three
arbitrators shall be final, conclusive and binding on the parties. The
arbitration shall be held in New Orleans, Louisiana, pursuant to the rules of
the American Arbitration Association, and judgment upon the award rendered by
all or a majority of the arbitrators may be entered in any court jurisdiction
thereof.

 

17. AMENDMENT; WAIVER

Any provision of this Agreement may be amended or waived if, and only if, such
amendment or waiver is in writing and signed, in the case of an amendment, by
Man and Westway, or in the case of a waiver, by the party against whom the
waiver is to be effective. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

- 10 -



--------------------------------------------------------------------------------

ED & F MAN HOLDINGS LTD.

a limited company organized under the laws of England and Wales

By:  

/s/ P. Howell

 

P. Howell

 

COO

WESTWAY GROUP, INC.

a Delaware corporation

By:  

/s/ Peter J.M. Harding

 

Peter J.M. Harding

 

Chief Executive Officer

 

- 11 -



--------------------------------------------------------------------------------

SCHEDULE 1.4

to the

Shared Services Agreement

NA ACCOUNTING SUPPORT SERVICES

 

  A. Accounts Payable — Bills from vendors of goods and services will be
received, circulated for approval, and processed. Upon approval of debtor,
checks will be written on the bank account of the debtor for signature of an
authorized signor of the debtor and sent to the vendor.

 

  B. Accounts Receivable — Invoices for goods sold and services rendered will be
prepared and sent to the customer based upon information provided by the
provider of the goods or services. Accounting records regarding revenue and
accounts receivable will be maintained. All proceeds of such accounts receivable
will be directed to the bank accounts of the provider of the goods or services.
Collection efforts will be made to collect unpaid accounts receivable. Reports
of uncollected accounts receivable will be generated and circulated to managers
of the provider of the goods and services.

 

  C. Inventory

 

  D. General Ledger

 

  E. Oracle Accounting System

 

  F. Bank Reconciliation

Accounting Services Costs that relate to a specific entity such as debt
collection fees and credit reports, etc, will be charged to that said entity.

Recurring Accounting Services Costs will be allocated as follows:

 

  •  

AP—based on monthly total of invoices, EFT’s and wires. Westway Terminal charge
excludes number of invoices

 

  •  

AR—based on number of invoices and payments. Westway Terminal charge excludes
number of invoices.

 

  •  

Inventory—allocated based on estimated activity—reviewed annually – current
split is 80% Westway Feed, 20% ED&F Man Liquid Products

 

  •  

Other Accounting—allocated based on estimated activity – current split is
equally between Westway Terminal, Westway Feed and ED&F Man Liquid Products.

 

- 12 -



--------------------------------------------------------------------------------

SCHEDULE 1.5

to the

Shared Services Agreement

NA HR SERVICES

 

  A. Payroll

 

  B. Medical Insurance

 

  C. Dental Insurance

 

  D. Life Insurance

 

  E. Disability Insurance

 

  F. 401k Administration

 

  G. Pension Administration

 

  H. Recruiting / hiring Processing

 

  I. Employee Records Management

 

  J. Employee Maintenance

Recurring HR Administration Costs will be charged based on the total headcount
in Canada and the US each month.

Costs related to Health Insurance will be allocated based on headcount using
actual and projected costs incurred. This assumes there will be a shared plan.
If the plan has to be split then Westway and Man will bear their own respective
costs.

Costs incurred by HR that relate to a specific legal entity, such as travel and
entertainment, recruitment fees, relocation costs and training, etc, will be
charged against that said entity.

The services of the HR department employees will be charged at fully loaded cost
based on hours worked.

 

- 13 -



--------------------------------------------------------------------------------

SCHEDULE 1.6

to the

Shared Services Agreement

NA HEALTH, SAFETY, ENVIRONMENTAL AND QUALITY (HSEQ) SERVICES

 

  A. HSEQ Systems Management

 

  B. HSEQ Compliance and Operations

 

  C. HSEQ Advisory

HSEQ Services performed will be charged as per present arrangement at Fully
Allocated Cost based on actual hours worked by the Service provider.

Costs that relate to a specific legal entity, such as external consultants will
be charged to that said entity.

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE 1.7

to the

Shared Services Agreement

NA INSURANCE SERVICES

 

  A. Policy Renewal Data Collection

 

  B. Policy Renewal Marketing and Negotiating

 

  C. Premium Payments/Allocations

 

  D. Claims

To the extent that combined policies are not possible then both parties will be
responsible for paying their own premiums.

Insurance Services performed by employees of the insurance department will be
charged at fully loaded cost based on actual hours worked.

 

- 15 -



--------------------------------------------------------------------------------

SCHEDULE 1.8

to the

Shared Services Agreement

NA MIS SERVICES

 

  A. E Mail System

 

  B. Oracle Systems Maintenance

 

  C. ADP Server

 

  D. Phone Systems

 

  E. Computer maintenance

 

  F. Cell Phone / Blackberry Administration

 

  G. IT Help Desk

 

  H. Data Retention and Backup

 

  I. Software, Computer and Communication Equipment Procurement

 

  J. Project Management

Costs incurred by IT that relate to a specific legal entity, such as computer
and communication equipment, consumables, software purchase and maintenance,
programming and project costs, etc., will be charged against that said entity.

Recurring IT Administration costs will be charged using a blended allocation
rate that will be budgeted annually and reviewed quarterly. This rate will be
based on number of computer users, help desk usage and estimated project
support.

 

- 16 -



--------------------------------------------------------------------------------

SCHEDULE 1.9

to the

Shared Services Agreement

NA OFFICE SERVICES

 

  A. Reception

 

  B. Phone Switchboard

 

  C. Office Accommodation

 

  D. Parking

 

  E. Offsite Records Storage

 

  F. Furniture

 

  G. Postage & Mailing

 

  H. Office Supplies & Printing

 

  I. Office Equipment Leases

 

  J. Local and Long Distance Telephone Charges

Office Service Costs that relate to a specific legal entity, such as long
distance telephone charges, printing costs, furniture and certain office
supplies, etc, will be charged against that said entity.

Recurring Office Services Costs will be allocated based on monthly headcount of
the New Orleans Office.

 

- 17 -



--------------------------------------------------------------------------------

SCHEDULE 1.10

to the

Shared Services Agreement

NA TAX SERVICES

 

  A. Tax Compliance – Federal, State and Local

 

  B. Tax Consultancy

 

  C. Tax Accounting

 

  D. Tax Planning

 

  E. Tax Returns

Costs that relate to a specific legal entity, such as external tax consulting
and tax return preparation will be charged to that said entity.

Taxation Services performed by the tax department will be charged at fully
loaded cost based on actual hours worked.

Tax Compliance work performed by the tax department will be charged at fully
loaded cost based on actual hours worked.

 

- 18 -



--------------------------------------------------------------------------------

SCHEDULE 1.13

to the

Shared Services Agreement

ROW ACCOUNTING SUPPORT SERVICES

 

  A. Accounts Payable — Bills from vendors of goods and services will be
received, circulated for approval, and processed. Upon approval of debtor,
checks will be written on the bank account of the debtor for signature of an
authorized signor of the debtor and sent to the vendor.

 

  B. Accounts Receivable — Invoices for goods sold and services rendered will be
prepared and sent to the customer based upon information provided by the
provider of the goods or services. Accounting records regarding revenue and
accounts receivable will be maintained. All proceeds of such accounts receivable
will be directed to the bank accounts of the provider of the goods or services.
Collection efforts will be made to collect unpaid accounts receivable. Reports
of uncollected accounts receivable will be generated and circulated to managers
of the provider of the goods and services consistent with current practices.

 

  C. General Ledger

 

  D. ITAS, FDC or related Accounting System

 

  E. Management of respective local bank services, including Reconciliation

 

  F. Management Accounting

 

  G. Management Reporting

 

  H.

Overseeing and administration of any 3rd Party Accounting service that is
engaged

 

  I. Customer Credit Management, including Counterparty Risk assessment,
processing and monitoring

Current allocation of service provided for ROW :

 

•  

Liverpool Shared Service Centre for Denmark, Poland, Ireland and the UK

 

•  

Netherlands for Amsterdam and Korea

Recurring Accounting Services Costs will be allocated as per present arrangement
based on estimated activity as agreed between Westway Terminal and ED&F Man
against Fully Allocated Costs.

Accounting Services Costs that relate to a specific entity such as debt
collection fees and credit reports, etc, will be charged to that said entity.

 

- 19 -



--------------------------------------------------------------------------------

SCHEDULE 1.14

to the

Shared Services Agreement

ROW HR SERVICES

 

  A. Payroll

 

  B. Medical Insurance

 

  C. Life Insurance

 

  D. Other Health Related Insurance

 

  E. Administration in accordance with local HR regulations

 

  F. Pension Administration

 

  G. Recruiting / Hiring Processing

 

  H. Employee Records Management

 

  I. Employee Maintenance

 

  J. Employee Benefits Administration and Management

 

  K. Company Vehicle Scheme Administration

 

  L. Advisory on International HR related matters

Current service provided for ROW via London and Netherlands offices.

Recurring HR Administration Costs will be charged as per present arrangement,
based on the total headcount and resource usage against Fully Allocated Costs.

Costs related to Health Insurance will be allocated based on headcount using
actual and projected costs incurred. This assumes there will be a shared plan.
If the plan has to be split then Westway and Man will bear their own respective
costs.

Costs incurred by HR that relate to a specific legal entity, such as travel and
entertainment, recruitment fees, relocation costs and training, etc, will be
charged against that said entity.

The services of the HR department employees will be charged at fully loaded cost
based on hours worked.

 

- 20 -



--------------------------------------------------------------------------------

SCHEDULE 1.15

to the

Shared Services Agreement

ROW HEALTH, SAFETY, ENVIRONMENTAL AND QUALITY (HSEQ) SERVICES

 

  D. HSEQ Systems Management

 

  E. HSEQ Compliance and Operations

 

  F. HSEQ Advisory

Current service provided for ROW via Netherlands offices.

HSEQ Services performed will be charged as per present arrangement at Fully
Allocated Cost based on actual hours worked by the Service provider.

Costs that relate to a specific legal entity, such as external consultants will
be charged to that said entity.

 

- 21 -



--------------------------------------------------------------------------------

SCHEDULE 1.16

to the

Shared Services Agreement

ROW INSURANCE SERVICES

 

  A. New Policy Establishment and Management

 

  B. Policy Renewal Data Collection

 

  C. Policy Renewal Marketing and Negotiating

 

  D. Administration of Existing Policies

 

  E. Premium Payments/Allocations

 

  F. Claims

 

  G. Advisory Service on Insurance Related Matters

Current service provided for ROW via London.

To the extent that combined policies are not possible then both parties will be
responsible for paying their own premiums.

Insurance Services performed by employees of the insurance department will be
charged at Fully Allocated Cost based on actual hours worked.

 

- 22 -



--------------------------------------------------------------------------------

SCHEDULE 1.17

to the

Shared Services Agreement

ROW MIS SERVICES

 

  A. E Mail System

 

  B. ITAS Systems Development and Maintenance

 

  C. Management of Hardware and Software Systems related to the running of
Service Recipient’s business

 

  D. Phone Systems

 

  E. Cell Phone / Blackberry Administration

 

  F. IT Help Desk

 

  G. Data Retention and Backup

 

  H. Software, Computer and Communication Equipment Procurement

 

  I. Project Management

Current service provided for ROW via London and Netherlands offices.

Costs incurred by IT that relate to a specific legal entity, such as computer
and communication equipment, consumables, software purchase and maintenance,
programming and project costs, etc., will be charged against that said entity.

Recurring IT Administration costs will be charged as per present arrangement,
using a blended allocation rate that will be budgeted annually and reviewed
quarterly. This rate will be based on number of computer users, resource usage
(eg. sharing of ITAS system at UK terminals), help desk usage and estimated
project support.

 

- 23 -



--------------------------------------------------------------------------------

SCHEDULE 1.18

to the

Shared Services Agreement

ROW OFFICE SERVICES

 

  A. Reception

 

  B. Phone Switchboard

 

  C. Office Accommodation and Related Management Services

 

  D. Parking

 

  E. Offsite Records Storage

 

  F. Furniture

 

  G. Postage & Mailing

 

  H. Office Supplies & Printing

 

  I. Office Equipment Leases

 

  J. Office Telecommunications

Recurring Office Services Costs will be allocated basis Fully Allocated Costs,
based on monthly headcount of the shared office (pro-rated in the case of shared
resource).

In the case where offices are located within Westway facilities, Westway
reserves the right to lease such space to a chosen party charged with management
of the office, whereby the Fully Allocated Costs will subsequently be recharged
based on agreed monthly headcount and resource usage to the respective occupiers
of the office. (At present, this will have to be the case for the MAN Liverpool
office which is shared with Westway at the Westway site)

 

- 24 -



--------------------------------------------------------------------------------

SCHEDULE 1.19

to the

Shared Services Agreement

ROW OTHER CORPORATE SERVICES

 

  A. Employee Administrative Services such as travel, expenses and credit cards

 

  B. Legal Advisory and Services

 

  C. Treasury Management

Costs that relate to a specific legal entity, such as external tax consulting
and tax return preparation will be charged to that said entity.

Employee Administrative Services will be charged as per present arrangement,
based on a headcount and resource usage allocation against Fully Allocated
Costs.

Legal Services will be charged as per present arrangement, at fully loaded cost
based on actual hours worked.

Treasury Management services charges are to be determined based on level of
service requirement.

 

- 25 -



--------------------------------------------------------------------------------

SCHEDULE 1.20

to the

Shared Services Agreement

ROW TAX SERVICES

 

  A. Tax Compliance — Federal, State, Local and International

 

  B. Tax Consultancy

 

  C. Tax Accounting

 

  D. Tax Planning

 

  E. Tax Returns

Costs that relate to a specific legal entity, such as external tax consulting
and tax return preparation will be charged to that said entity.

Taxation Services performed by the tax department will be charged at fully
loaded cost based on actual hours worked.

Tax Compliance work performed by the tax department will be charged at fully
loaded cost based on actual hours worked.

 

- 26 -